FACT SHEET ON STOP VIOLENCE AGAINST
WOMEN FORMULA FUNDS AND PRISON RAPE
ELIMINATION ACT REDUCTION/REALLOCATION
May 2014

By statute, states that do not comply with the standards issued under the Prison Rape Elimination Act
(PREA) are subject to a 4.75 percent reallocation or reduction in STOP Violence Against Women Formula
Program (STOP Program) funds. This fact sheet explains the process and provides further information
regarding that reallocation/reduction. For more information, please see the “Frequently Asked Questions on
the STOP Violence Against Women Formula Grant Program and the Prison Rape Elimination Act (PREA)
Certification Requirement,” available at http://www.ovw.usdoj.gov/grantees.html (STOP Program) and
http://www.prearesourcecenter.org/faq (PREA).
I. Process for States/Territories for PREA under STOP
A. Certification:
If a state/territory is in full compliance with the PREA Standards, its chief executive should submit a
certification to that effect by the date specified by DOJ each year, which is May 15, 2014 for the 2014 fiscal
year. The PREA Resource Center has a copy of the certification form at
http://www.prearesourcecenter.org/sites/default/files/library/preagovlettersigned2-11-14.pdf. The
state/territory submits the certification to the DOJ PREA Management Office at
PREACompliance@USDOJ.gov. That office will ensure that the certification is transmitted to all relevant
DOJ grant offices, including OVW. If OVW receives a certification of full compliance, the state/territory
will receive its full STOP award, without any reallocation for PREA purposes. There will, however, be a
special condition that requires the state/territory to notify DOJ if the state/territory learns that it is not
actually in compliance with the PREA Standards. If the State is not in compliance, the State must either
submit an assurance (as discussed below) or return 4.75 percent of STOP funds to OVW.
B. Assurance:
If a state/territory is not in full compliance with the PREA Standards, it has the option to submit an assurance
that it will use 4.75 percent of its STOP Program award towards coming into full compliance with PREA.
The assurance form is also available at
http://www.prearesourcecenter.org/sites/default/files/library/preagovlettersigned2-11-14.pdf. The
state/territory submits the assurance to the DOJ PREA Management Office at
PREACompliance@USDOJ.gov. That office will ensure that the assurance is transmitted to all relevant
DOJ grant offices, including OVW. If OVW receives an assurance, the state/territory’s annual STOP award
will include a withholding special condition for 4.75 percent of the award amount. OVW will then provide a
spending plan form to state administrators electronically via email. The state administrator will select the
state/territory and the total award amount; PREA reallocation amount, and allocation amounts will be prepopulated. The state administrator will then be required to specify how the 4.75 percent of funds will be
used to support PREA compliance and from which allocation(s) (victim services, law enforcement,
prosecution, discretionary) the funding will come. Once this spending plan, as described on the form, is
approved, OVW will release the funds. OVW will monitor to ensure that the state/territory follows the plan
described on the form. If the state/territory wishes to change the activities or allocations specified on the
form, it will need to submit a Grant Adjustment Notice (GAN) and have it approved by the OVW grant
program specialist.
Note regarding construction: If the only activity that would be needed for the state/territory to come into
compliance involves construction (for example if the state/territory needed to build a new wing in a prison to
house “youthful inmates” separate from adult inmates), then the state/territory can document this on the assurance
form, and the state/territory will not need to use 4.75 percent of STOP funds to come into compliance with
PREA. In other words, for STOP purposes, the situation would be the same as that described under
“Certification” above.

FACT SHEET ON STOP VIOLENCE AGAINST
WOMEN FORMULA FUNDS AND PRISON RAPE
ELIMINATION ACT REDUCTION/REALLOCATION
May 2014

C. No Certification or Assurance:
If a state/territory does not submit a certification or an assurance, the award amount will be reduced by 4.75
percent. This would mean that the state/territory is not in compliance with the PREA Standards and does not
wish to use STOP funds towards coming into compliance with the PREA Standards. OVW will provide the
state/territory with a form which will document the reduction and the remaining amounts available in the
allocation categories (victim services, law enforcement, prosecution, courts, discretionary) for STOP-funded
activities. The award will also include a special condition that reiterates that the grantee understands the
award amount was reduced because the state/territory did not submit a certification or an assurance.
II. Examples of Projects and Allocations
The following are some examples of activities that states/territories can support with STOP funds that would
also support PREA compliance. In general, STOP can support any activity that would be required under the
PREA Standards, except for construction. The following are some examples of activities that could be
funded by a STOP award and might also be needed to come into compliance with a PREA standard;
however, this is not an exhaustive list. Subawards for the 4.75 percent reallocated for PREA compliance do
not need to be awarded to the state/territory department of corrections or other correctional entities.
Subawards can be awarded to other entities which would be involved in PREA compliance, such as victim
service providers, law enforcement, and medical providers.
ACTIVITY

Hiring a PREA Coordinator
Providing Sexual Assault Nurse Examiners for victims
Providing advocates from rape crisis centers to accompany victims during
forensic exams and investigatory interviews; and providing crisis
intervention, support, and referrals
Developing policies for outside law enforcement responsible for
investigating prison rape and training the law enforcement personnel
Training for employees, contractors, and volunteers of correctional
facilities on prevention and response to sexual abuse
Educating Inmates on sexual abuse
Providing staff in an agency outside the correctional agency for inmates to
report sexual abuse
Funding outside victim advocates to provide emotional support services for
inmate victims
Developing a plan for internal coordination in the event of a sexual abuse
incident (such as a Sexual Assault Response Team)
Providing emergency and ongoing medical and mental health care for
inmate victims
Conducting PREA compliance audits of facilities

ALLOCATION CATEGORY

Discretionary
Law Enforcement,
Prosecution, or Discretionary
Victim Services or
Discretionary
Law Enforcement or
Discretionary
Discretionary
Discretionary
Law Enforcement or
Discretionary
Victim Services or
Discretionary
Law Enforcement (to the
extent they are involved),
Discretionary
Discretionary
Discretionary

